        Case 1:18-cv-05324-JPB Document 24 Filed 10/28/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 TIMOTHY YOUNG MD and LINDA
 SUSAN YOUNG,

             Plaintiffs,                        CIVIL ACTION NO.
       v.                                       1:18-CV-05324-JPB
 GEORGIA BOARD OF REGENTS
 d/b/a DEPARTMENT OF
 CORRECTIONAL HEALTHCARE
 WHICH IS A DIVISION OF
 AUGUSTA UNIVERSITY AND
 GEORGIA DEPARTMENT OF
 CORRECTIONS AND TED
 PHILBIN, in his Individual and
 Official Capacities, and BILLY
 NICHOLS, in his Individual and
 Official Capacities,

             Defendants.

                                    ORDER

      This matter comes before the Court on the parties’ Second Consent Motion

to Extend Discovery Period and Dispositive Motion Deadline [Doc. 23]. This

Court finds as follows:

      Plaintiffs filed this action against Defendants on November 20, 2018. [Doc.

1]. Discovery was originally scheduled to close on June 27, 2019, but when
        Case 1:18-cv-05324-JPB Document 24 Filed 10/28/19 Page 2 of 2




Plaintiffs’ counsel unexpectedly passed away, the matter was stayed for sixty days.

[Doc. 15]. As a result, discovery was scheduled to close on August 26, 2019.

      On June 14, 2019, because new counsel had just entered his appearance on

behalf of Plaintiffs, discovery was extended to October 26, 2019. [Doc. 18]. On

October 25, 2019, the parties filed their Second Motion for Extension of Time to

Complete Discovery. [Doc. 23]. The parties assert that they have diligently been

pursuing discovery, but were unable to complete depositions, although they are

currently scheduled. The parties request an additional thirty days to complete

discovery.

      For good cause shown, the motion is GRANTED. IT IS HEREBY

ORDERED that discovery shall be extended through and including November 25,

2019. Because of the holidays, dispositive motions shall be filed no later than

January 10, 2020. Given the extensions granted in this case, future extensions are

unlikely.

      SO ORDERED this 28th day of October, 2019.




                                         2
